In re Robinson, Daniel; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. N, No. 439-823; to the Court of Appeal, First Circuit, No. 98 CA 1503.
Granted. Under the unique circumstances presented by this case, including the allegation that all ventilation exhaust fans and ports were removed and sealed off in January, 1998, and in light of the possible Eight Amendment violations at issue, the district court abused its discretion in failing to order that additional evidence be taken before the agency under La. R.S. 49:964(E). The judgment of the courts below are set aside and vacated and the ease is remanded to the trial court for it to order that the additional evidence be taken pursuant to La. R.S. 49:96(E).
KNOLL, J., not on panel.